Exhibit 99.2 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JANUARY 21, 2010 CONTACTS: MARTHA A. BURGER SENIOR VICE PRESIDENT – HUMAN & CORPORATE RESOURCES (405) 935-9242 martha.burger@chk.com JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION NAMED TO FORTUNE LIST OF “100 BEST COMPANIES TO WORK FOR” IN THE U.S. FORTHETHIRD CONSECUTIVE YEAR OKLAHOMA CITY, OKLAHOMA, JANUARY 21, 2010 – FORTUNE announced today that Chesapeake
